QUESTION: What is the definition of the term "resubdivision" as it appears in s. 163.170(7), F.S., and Hernando County Ordinance 72-1, s. 2(a)?
SUMMARY: A resubdivision is a further division of a lot or parcel created by a previous subdivision into three or more contiguous lots or parcels. The term "subdivision" is statutorily defined in Florida as "the division of a parcel of land, whether improved or unimproved, into three or more contiguous lots or parcels. . ." Section 163.170(7), F.S. The term "resubdivision" was considered in Lake Intervale Homes, Inc. v. Parsippany-Troy Hills Township,47 N.J. Super. 334, 136 A.2d 57, 65 (1957), aff. 28 N.J. 423,147 A.2d 28 (1958), wherein the court held that under a New Jersey statute defining a "subdivision" as division of a parcel of land into two or more lots, a "resubdivision" was a further division of a lot or parcel created by a prior subdivision, into two or more lots. See also: Loechner v. Campoli, 49 N.J. 504, 231 A.2d 553
(1967); 37A Words and Phrases S-19 (1974 Supp.). Thus, in Florida, a "resubdivision" is, as the term implies, a further division of a parcel created by a previous subdivision into three or more contiguous lots or parcels.